Case 2:19-mj-09228-ARM Document 4 Filed 09/17/20 Page 1 of 1 PagelD: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES : ‘ame
v. * MAG. NO, 19-9228
MARVIN C. BOYD :
_—

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
[x | That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
[x ] That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

|. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
L] Teleconferencing. because video teleconferencing is not reasonably available for the
following reason:
[_] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

  

/ ;
3 Wh hhptyf st  #«&
Date: CG / / ( Le WL ip U7 Al, er ly Lee

Honorable , Anthony . Mautone
United States Magistrate Judge
